Title: From George Washington to Captain Thomas Nelson, Jr., 18 August 1777
From: Washington, George
To: Nelson, Thomas Jr.



Sir
Neshamini Camp [Pa] Augt 18th 1777.

I have been favoured with your Letter of the 7th Inst. You plead so powerfully and urge so many reasons to leave the ⟨Ar⟩my, that I cannot refuse your request altho it is with regret I see a Gentlem⟨an⟩ go out of it. The principal cause of your Application, However, you have no⟨t⟩ expl⟨icit⟩ly ⟨s⟩tated, But yet I p⟨res⟩ume my Conjectures respecting It, are just and right. I suppose it is your Marriage with Miss Cary. You will be pleased to accept my ⟨be⟩st wishes for your mutual happiness, & to ma⟨ke⟩ a tender of my Compliments to your Father & Friends upon the occasion. I am Sir with esteem & regard Yr Most Obedt Servant

Go: Washington

